DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “carousel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The applicant has recited that a plurality of insertion slots are positioned on a carousel (claim 53), but there is no description in the specification (or depiction in the drawings) as to what this configuration embodies.  There is no depiction of a plurality of insertion slots, and Fig. 41B merely depicts a single insertion slot on an exterior portion of an analyte detection device.  Thus, it is unclear of how a carousel configuration is intended to be embodied on/within the instrument.
Applicant has also recited a control unit, but there is no description in the specification of what encompasses this claimed embodiment.  It is generally understood the art that a control unit refers to a processor, computer, controller, etc., but there is no correlation between these discussed embodiments in the specification and the control unit.

Claim Interpretation
Additionally, applicant has claimed a control unit and only limitations to a controller/processor/control unit itself will have weight and not the steps a controller/processor/control unit will perform. For the steps of a controller/processor/control unit to have patentable weight, the applicant should include language defining the controller/processor/control unit as being “programmed to” or another accepted terminology to allow software limitations to have patentable weight in the claim.  Applicant should also note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  For the purpose of clarity, all recitations that are being treated as an intended use recitation will be italicized in the rejection.  For example, in claim 60, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 54, the applicant has recited that the “system comprises programming for selecting a function of the instrument,” but it is unclear what part of the system contains this programming and actually performs the implementation of said programming.  Is the programming associated with the control unit or some other claimed embodiment?  Is this associated with a user interface, wherein a user can select, from a list of options on a computer device, the desired function?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 40-44, 46, 48-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 2016/0130641 A1) in view of Duffy (US 2011/0212462 A1).
	With respect to claim 40, Wright discloses a system for detection of analyte in a sample (See Para. 0003), the system comprising:
	An analyte detection instrument (instrument 400, See Fig. 32 and Para. 00253); and
	One or more analyte detection cartridges (multiplex cartridge 10, See Paras. 0150-0151), 
	Wherein the analyte detection instrument comprises:
		A control unit (control console 402, See paras. 0253-025);
		A detection unit (fluidic processing panel 354, See Para. 0218 and 0224-0226); and
		Cartridge interface (cartridge carriage assembly 650 that is configured to receive and hold a fluid sample processing cartridge and inserted into the instrument, See Paras. 0045 and 0285, Fig. 41) for operable connection to the one or more analyte detection cartridges,
		Wherein the control unit is configured for controlling activation or one or more electrodes for moving a droplet present in the cartridge (Paras. 0253-0256 teaches each processing module 410 connected to the control console of the instrument, wherein each processing module has a processing bay, and each processing bay includes hardware, firmware, and electronics that may run an assay on a multiplex cartridge.  Paras. 0224 teaches that grid of electrodes include pathways for fluid droplets as appropriate for the assays or other processes being performed in the reaction module 240.  Thus, it is being interpreted that the control console provides the instructions for movement of droplets via the electrode array),
is configured to detect (See claim interpretation section above for intended user recitations/software limitations):
A first analyte related signal from a droplet in a cartridge (See para. 0401 for description of the merged transported droplet being analyzed for analytes of interest by electrosensing),
Wherein the each one or more analyte detection cartridge comprises:
A plurality of electrodes to generate electrical actuation forces on a liquid droplet in response to the control unit (See paras. 0224 for description of how the fluidic processing panel 354 of the multiplex cartridge includes a substrate 356, wherein suitable substrates include metal surfaces to include a grid of electrodes which form and define discrete processing zones, including pathways for fluid droplets as appropriate for the assays or other processes being performed in the reaction module 240); and
At least one detection region (reaction module 240, See Figs. 24-31 and Paras. 0156-0157 and 0218) for generating an analyte signal from a droplet in a cartridge or from spatially segregated single molecules and/or from spatially segregated molecules in a cartridge.
Although Wright does disclose that droplets can be moved to various locations within the cartridge for detection, Wright fails to disclose the inclusion of the detection unit detecting a second analyte related signal from spatially segregated single molecules in a cartridge and/or from spatially segregated molecules in a cartridge.
Duffy teaches a system and methods for the detection of and/or determination of a measure of the concentration of analyte molecules or particles in a fluid sample (See abstract), wherein a detection unit is configured to detect a second analyte related signal from spatially segregated single molecules and/or from spatially segregated molecules (See para. 0027 and 0059 for discussion of how the assay methods of Duffy employ a step of spatially segregating a plurality of analyte molecules into a plurality 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the controller implemented detection step of utilizing the detector to detect a second analyte related signal from spatially segregated molecules, as taught by Duffy, with the instrument for detection of analyte in a sample, as taught by Wright, because spatially segregating capture objects, species, molecules, and particles into a plurality of discrete, resolvable locations facilitates substantially simultaneous detection by allowing multiple locations to be addressed at the same time (See Para. 0064 of Duffy).
	With respect to claim 41, modified Wright teaches the inclusion of reagent reservoirs that are located on the cartridge (See Para. 0156 of Wright for discussion of the reaction module including process fluid compartments containing, for example, reagents, buffers, etc.).
	With respect to claim 42, modified Wright teaches that the instrument is programmed for forming droplets from the reagent reservoirs and for moving the reagent droplets by selectively activating and deactivating the plurality of electrodes (See Paras. 0222-0224 of Wright for discussion of using drops to rehydrate dry reagents stored at different locations on a PCB substrate, then using electrowetting techniques to selectively move droplets in any of four directions as needed; Para. 0224 specifically discloses manipulation of the electrode grid to selectively move the drops in any of four directions as needed; Paras. 0253-0256 teaches each processing module 410 connected to the control console of the instrument, wherein each processing module has a processing bay, and each processing bay includes hardware, firmware, and electronics that may run an assay on a multiplex cartridge.  Thus, it is being interpreted that the control console provides the instructions for dispensing, rehydration, and subsequent movement of the reagent droplets via the electrode array).
instrument is programmed for forming at least a sample droplet from a sample introduced into the cartridge and for moving the sample droplets by selectively activating and deactivating the plurality of electrodes (See Para. 0224 of Wright for discussion of utilization of fluidic processing panel 354 and the associated grid of etched electrodes that form a network of pads for moving sample droplets from sample preparation through detection of target analytes; also see claim interpretation section above for intended use/software limitations).
With respect to claim 44, modified Wright teaches that the reagents reservoirs can comprise a reagent comprising an enzyme specific for the analyte in the sample, wherein the enzyme acts on the analyte to generate a reaction product that generates an electrical or optical signal (See Para. 0207 of Wright for discussion of how the top plate 241 of the reaction module 240 includes a buffer compartment 296, which, I one embodiment, contains a PCR buffer/enzyme in a dried form which is to be later reconstituted/rehydrated by an amount of rehydration buffer from a rehydration buffer compartment).
With respect to claim 46, modified Wright teaches that the reagent reservoirs can comprise a first binding member that selectively binds to the analyte, wherein the first binding member is attached to a bead (See Para. 0021 of Wright for discussion of how each of the deformable fluid chambers of the sample processing cartridge contains one or more substances selected from the group consisting of a lysis buffer, a wash buffer, an oil, a rehydration buffer, target capture beads, and a binding buffer; Paras. 0152 and 0176-0178 discusses the use of magnetic beads with binding buffer).
With respect to claim 48, modified Wright teaches that the reagent reservoirs can comprise a second binding member that selectively binds to the analyte, wherein the first binding member is attached to an enzyme (See Paras. 0143 and 0235 of Wright for discussion of how, when a protein is used as a binding ligand, it may be desirable to utilize protein analogs to retard degradation by sample contaminants.  Particularly preferred target proteins include enzymes; drugs, cells; antibodies; antigens; 
With respect to claim 49, modified Wright discloses that the second bind member can be an antibody (See Para. 0143 of Wright for discussion of how target proteins include enzymes, drugs, cells, antibodies, antigens, cellular membrane antigens and receptors or their ligands.
With respect to claim 50, modified Wright teaches that the enzyme acts on a substrate to produce a reaction product associated with an electrical signal or an optical signal (See para. 0248 of Wright for discussion of how the detection zone of the fluidic processing panel 354 comprises electrodes that, when connected to an electronic device, is able to sense a current or charge and convert it to a signal.
With respect to claim 51, modified Wright teaches that the cartridge interface comprises an insertion slot (cartridge bays associated with cartridge doors 412; See Figs. 32 and 34 and Paras. 0267-0269 of Wright; also See Figs. 32 and 34 for depiction Fig. Fig. 41 for depiction of cartridge 10 inserted within carriage holder 652) for accommodating the cartridge (multiplex cartridge 10), wherein the cartridge comprises:
An electrical detection region (electrosensor detection zones 360a-d, See Para. 0250), the electrical detection region comprising:
A working electrode and a reference electrode for detecting electrical signal from an electrochemical species generated when an analyte is present in the sample (See Para. 0251 of Wright).

	With respect to claim 53, modified Wright fails to teach that the plurality of insertion slots are positioned on a carousel.  However, the courts held In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that a change in shape is matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the instrument and the associated slots with any shape configuration that would allow for a more compact system.
	With respect to claim 54, modified Wright teaches that the system comprises programming for selecting a function of the instrument (See Paras. 0364-0365 for discussion of how the system is controlled via control and computer hardware components, user-created software, data input components, and data output components, wherein software comprises instructions stored on non-transitory computer-readable media which, when executed by the control and computer hardware, cause the control and computer hardware to perform one or more automated or semi-automated processes), the function being selected based on the type of cartridge operably connected to the cartridge interface of the instrument, the function being selected from a plurality of assays for processing the sample (See Para. 0154 for discussion of label panel 24 (i.e. barcode) on the cartridge and Para. 0265; also see claim interpretation section above for intended use/software limitations).
	With respect to claim 55, modified Wright teaches that the cartridge comprises an electrical detection region (electrosensor detection zones, See Para. 0250 of Wright), the instrument is instructed 
	With respect to claims 56 and 57, modified Wright teaches that the instrument receives an indication of the analyte to be detected and processes the sample based on the type of analyte to be detected, and that the indication is provided via a machine-readable indicator present on the cartridge (see claim interpretation section above for intended use/software limitations; also, see Para. 0154 for discussion of label panel 24 (i.e. barcode) on the cartridge and Para. 0265).
	With respect to claim 58, modified Wright teaches that the cartridge comprises an optical detection region (optical sensor in optical sensing chamber 154, See Paras. 0154 and 0197 of Wright), the instrument is instructed to process the sample for generating an optical signal in response to presence of an analyte in the sample and to detect the optical signal via the optical detection unit (see claim interpretation section above for intended use/software limitations).
	With respect to claim 59, modified Wright teaches that the system is configured for detection of an analyte in a whole blood sample and/or a plasma fraction of a whole blood sample (See Para. 0141 of Wright for discussion of how the sample solution can include bodily fluids, including blood).
	With respect to claim 60, modified Wright teaches that the system can utilize plasma as a sample source (See Para. 0141 of Wright), wherein the cartridge also comprises a filter (sample preparation module 70 further includes a lysis chamber 120, wherein fluid flows into the lysis chamber through an inlet 122 and flows out of the lysis chamber through an outlet, where in a mesh filter may be provided in front of the inlet and/or the outlet).

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 2016/0130641 A1) and Duffy (US 2011/0212462 A1) in view of Deng et al (USP 5,846,702).
Refer above for the combined teachings of Wright and Duffy.

Deng teaches Os(II) and Os(III) compounds as useful redox mediators in electrochemical biosensors.  The compounds have low osicaiton potential, fast reaction kinetics between the electroactive center of an enzyme and the compound, and excellent solubility in aqueous medium, such as whole blood or blood serum (See abstract and Col. 2, lines 1-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate select redox mediators, such as the ones taught by Deng, into the reagent of modified Wright for the purpose of providing a compound that is highly effective in an electrochemical biosensor designed to detect or measure blood analytes.  

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 2016/0130641 A1) and Duffy (US 2011/0212462 A1) in view of Pamula et al (US 2007/0241068 A1).
Refer above for the combined teachings of Wright and Duffy.
With respect to claim 47, the combination of Wright and Duffy fails to teach that the first binding member (that is attached to a bead) is an antibody (See Para. 0220).  
Pamula teaches a system for conducting droplet-based, affinity-based assays, which includes any assay in which a compound having a binding affinity for the analyte is contacted with the analyte or a sample potentially including the analyte using droplet operations.  For example, any analyte that can bind with specificity to an affinity molecule, such as an antibody, is suitable for detection using the systems of the invention.  A single sample may be analyzed for one or more target analytes.  Analytes may, for example, be biological analytes or synthetic analytes.  Examples include analytes in the following categories: analytes from human sources, analytes from animal sources, analytes from plant sources, analytes from bacterial sources, analytes from viral sources, and analytes from spore sources.  
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the antibody binding member of Pamula into the first binding member of modified Wright for the purpose of providing for detection of specific biological or synthetic analytes, such as for screening an area for chemical or biological analytes indicative of the presence of biological, chemical, or explosive weapons (See Para. 0299 of Pamula).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         September 28, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798